Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonadiman (US 3033191 A), hereinafter Bonadiman, in view of Mann (US 20080029129 A1), hereinafter Mann.

Regarding claim 1, Bonadiman discloses a self-cleaning barbecue comprising: 
a grill body (“a housing 10” column 2, line 21); 
a grill hood rotationally connected to the grill body (“The housing 10 further includes a substantially rectangular cover 30 having front, rear, and side edges 31, 32, and 33, respectively. The rear edge of the cover is connected to the upper flange 18 of the rear wall 14 by an elongated hinge 35 for pivoting movement of the cover between a closed position over the opening 16 rested substantially horizontally on the upper flanges, and an open position preferably extended substantially vertically upwardly from the rear wall, as illustrated in dashed lines in FIG. 2” column 2, line 43); and 
a power washer system (“The spraying water also washes the grates 63 and 87” column 4, line 63), 
the power washer system connected to an input hose and configured to receive input water through the input hose (“A delivery hose 50 is connected to the duct and has an opposite end connected to any suitable source of quenching and flushing fluid under pressure, such as a domestic water system” column 2, line 61),
the power washer system connected to a connection hose and configured to delivery pressurized water through the connection hose (“A conduit 47 interconnects the spray heads, and a supply duct is connected to the conduit” column 2, line 59), 
a plurality of power-wash nozzles being affixed to an interior surface of the grill hood, the plurality of power-wash nozzles being in communication with the connection hose and configured to discharge the pressurized water into the interior of the grill body (“water is ejected from the nozzles 46 in diffuse sprays downwardly within and substantially entirely throughout the interior of housing 10” column 4, line 54 and “A pair of spray heads 45 is mounted in the cover 30 and each includes a nozzle 46 directed downwardly into the housing 10 in the closed position of the cover”).

    PNG
    media_image1.png
    363
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    430
    media_image2.png
    Greyscale

Bonadimon does not disclose wherein the power washer system is affixed to an exterior wall of the grill body.

However, Mann teaches wherein the power washer system is affixed to an exterior wall of the body (“Holding vat 68, however, could be permanently mounted to the evaporator” paragraph [0019]).

    PNG
    media_image3.png
    461
    706
    media_image3.png
    Greyscale

In view of Mann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the power washer system is affixed to an exterior wall of the body as is taught in Mann, in the barbeque disclosed by Bonadimon.
One would have been motivated to include wherein the power washer system is affixed to an exterior wall of the body because Mann states “Holding vat 68 has a pump 72 integrated with it for circulating cleaning solution 59” and “Holding vat 68 may further comprise a heater 80 for heating cleaning solution 59 to a desired temperature for improved cleaning” (paragraph [0019]). Therefore, including the body attachment of Mann will permit heating and pressurization of the cleaning fluid for improved cleaning.

Regarding claim 3, Bonadimon, as modified by Mann, discloses the barbecue of claim 1 wherein the power-wash nozzles are in a static position (Elements 46 are static).

Regarding claim 4, Bonadimon, as modified by Mann, discloses the barbecue of claim 3 

Bonadimon, as modified by Mann does not disclose wherein the power-wash nozzles are individually modifiable in their orientations. However, the court held that adjustability, where needed, is not a patentable advance (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954), 325 U.S. 327, 65 USPQ 297 (1945)). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to make the nozzle orientation adjustable.

Regarding claim 5, Bonadimon, as modified by Mann, discloses the barbecue of claim 1. 

Bonadimon, as modified by Mann, does not disclose wherein the power-wash nozzles are rotating in place.

Mann further teaches wherein the power-wash nozzles are rotating in place (“Another embodiment might be including nozzles 40 that rotate on spray manifold 48 to give different spray patterns that may be more effective in cleaning pans with different flue structures” paragraph [0024]).

    PNG
    media_image4.png
    378
    620
    media_image4.png
    Greyscale

In view of Mann’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the power-wash nozzles are rotating in place as is taught in Mann, in the barbecue disclosed by Bonadimon.
One would have been motivated to include wherein the power-wash nozzles are rotating in place because Mann states the rotation “may be more effective in cleaning” some structures. Therefore, including rotating nozzles will improve the cleaning capability of the power-wash nozzles.

Regarding claim 15, Bonadimon, as modified by Mann, discloses the barbecue of claim 1. 

Bonadimon, as modified by Mann, does not disclose wherein the power-wash system is removable from the grill body. However, the court has ruled that separability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). In the present case, Mann states “Holding vat 68, located outside evaporator 12, preferably has wheels 70 that allow it to be moved around the sugar house providing maximum flexibility as to where it is located within the sugar house. Holding vat 68, however, could be permanently mounted to the evaporator” (paragraph [0019]) which indicates that repositioning would be desirable. Therefore, removability for the purpose of repositioning would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Regarding claim 16, Bonadimon, as modified by Mann, discloses the barbecue of claim 1. 

wherein the power-wash system is independent from the self-cleaning barbecue. However, the court has ruled that separability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). In the present case, Mann states “Holding vat 68, located outside evaporator 12, preferably has wheels 70 that allow it to be moved around the sugar house providing maximum flexibility as to where it is located within the sugar house. Holding vat 68, however, could be permanently mounted to the evaporator” (paragraph [0019]) which indicates that repositioning would be desirable. Therefore, removability (independence from the barbeque) for the purpose of repositioning would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Regarding claim 17, Bonadimon, as modified by Mann, discloses the barbecue of claim 1 wherein the power-wash system is adaptable for alternate input hose sources (Figure 2 shows a fitting attached to the input hose. Therefore, the power-wash system of Bonadimon is “adaptable” for alternate input hose sources).

Regarding claim 21, Bonadimon, as modified by Mann, discloses the barbecue of claim 1 wherein the flow of the pressurized water through the connection hose has a uniform volumetric flow rate (Via spray control valve 52).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bonadiman, in view of Mann, and further in view of Buchnag (US 4979255 A), hereinafter Buchnag.

Regarding claim 18, Bonadimon, as modified by Mann, discloses the barbecue of claim 1. 

Bonadimon, as modified by Mann, does not disclose wherein the power-wash system contains a supplementary compartment for storing a specialized barbecue cleaning product to be dispensed as required. 

However, Buchnag teaches wherein the power-wash system contains a supplementary compartment for storing a specialized barbecue cleaning product to be dispensed as required (“a container 136 for holding a quantity of liquid detergent” column 5, line 47).

    PNG
    media_image5.png
    484
    588
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    402
    561
    media_image6.png
    Greyscale

In view of Buchnag’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the power-wash system contains a supplementary compartment for storing a specialized barbecue cleaning product to be dispensed as required as is taught in Buchnag, in the barbeque disclosed by Bonadimon.
One would have been motivated to include wherein the power-wash system contains a supplementary compartment for storing a specialized barbecue cleaning product to be dispensed as required because detergent will improve the cleaning function of Bonadimon.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonadiman, in view of Mann, and further in view of Alexander (US 20100006668 A1), hereinafter Alexander.

Regarding claim 22, Bonadimon, as modified by Mann, discloses the barbecue of claim 1. 

Bonadimon, as modified by Mann, does not disclose wherein the flow of the pressurized water through the connection hose has a pulsating volumetric flow rate.

However, Alexander teaches wherein the flow of the pressurized water through the connection hose has a pulsating volumetric flow rate (“In accordance with a further aspect of the invention, the pressure washer 10 is selectively operable in a pulsating, hot water pressurized liquid dispensing mode or in a higher volume, lower temperature liquid dispensing mode” paragraph [0026]).

In view of Alexander’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flow of the pressurized water through the connection hose has a pulsating volumetric flow rate as is taught in Alexander, in the barbeque as presently modified.
One would have been motivated to include wherein the flow of the pressurized water through the connection hose has a pulsating volumetric flow rate because Alexander states “It will be understood by one skilled in the art that the combination of the higher water temperature and forcible pulsation of the discharging stream will enhance effective cleaning action of the discharging stream” (paragraph [0028]). Therefore, including the pulsing stream will enhance cleaning in Bonadimon.
 
Regarding claim 23, Bonadimon, as modified by Mann, discloses the barbeque of claim 1, further comprising: a power wash system control in communication with the power washer system (“A spray control valve 52 is provided in the supply duct and includes a valve handle 53 upwardly extended through the cover. The valve has an open position admitting fluid under pressure to the spray heads and a closed position precluding the flow of fluid to said heads” column 2, line 65).

Bonadimon, as modified by Mann, does not disclose a power wash system control configured to switch the flow of the pressurized water through the connection hose between a uniform volumetric flow rate and a pulsating volumetric flow rate. 

However, Alexander teaches a power wash system control configured to switch the flow of the pressurized water through the connection hose between a uniform volumetric flow rate and a pulsating volumetric flow rate (“In the illustrated embodiment shown in FIG. 4, the inlet valve 54b to the second or middle piston 51b of the pump 21 is a disabling valve 13, which can be selectively locked into a closed position, thus making the piston inoperable. The remaining two pistons 51a, 51c remain operational, causing the pump to "pulse" by throwing the system into an imbalanced configuration” paragraph [0027]).

    PNG
    media_image7.png
    421
    714
    media_image7.png
    Greyscale

In view of Alexander’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a power wash system control configured to switch the flow of the pressurized water through the connection hose between a uniform volumetric flow rate and a pulsating volumetric flow rate as is taught in Alexander, in the barbeque as presently modified.
One would have been motivated to include a power wash system control configured to switch the flow of the pressurized water through the connection hose between a uniform volumetric flow rate and a pulsating volumetric flow rate because Alexander states “It will be understood by one skilled in the art that the combination of the higher water temperature and forcible pulsation of the discharging stream will enhance effective cleaning action of the discharging stream” (paragraph [0028]). Therefore, including the pulsing stream will enhance cleaning in Bonadimon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Miranda Grieco (US 7677239 B2) 

    PNG
    media_image8.png
    721
    487
    media_image8.png
    Greyscale

Gongwer (US 20020029695 A1) “a hose (not shown) for injecting a cleaning fluid into oven 120 is attached at fitting 141” paragraph [0059]

    PNG
    media_image9.png
    472
    601
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799